Citation Nr: 0942465	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-28 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision(s) evaluating the Veteran's service-connected 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to October 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  

The Board remanded the claim in November 2006 for the RO to 
adjudicate several allegations of CUE pertaining to the 
evaluation of the Veteran's service-connected tinnitus and 
hearing loss.  In a September 2007 rating decision, the RO 
determined that the August 2001 rating decision contained CUE 
in that it reduced the rating for the Veteran's hearing loss 
to a noncompensable evaluation.  The former 10 percent 
rating, initially granted in a June 1985 rating decision, was 
restored effective January 18, 1985, the original date of 
service connection.  As this constitutes a full grant of the 
claimed benefit, this particular allegation of CUE is no 
longer before the Board.  The case has now returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  A June 1985 unappealed rating decision granted 
entitlement to service connection for hearing loss with 
tinnitus and assigned a single 10 percent rating, effective 
January 18, 1985.  

2.  An August 2001 unappealed rating decision separated the 
Veteran's hearing loss with tinnitus and assigned a 10 
percent rating for tinnitus with a separate noncompensable 
rating for hearing loss, both effective January 18, 1985.

3.  A September 2007 rating decision found clear and 
unmistakable error in the August 2001 rating decision that 
reduced the evaluation for bilateral hearing loss to 
noncompensable, and found that the 10 percent rating for 
tinnitus from January 18, 1985 was protected; consequently, 
it assigned separate, 10 per cent ratings for both bilateral 
hearing loss and for tinnitus, each effective from January 
18, 1985.

4.  The June 1985 and August 2001 rating decisions' failure 
to assign separate compensable ratings for tinnitus in each 
ear was adequately supported by the evidence then of record, 
considered the correct facts as they then existed, correctly 
applied statutory or regulatory provisions extant at that 
time, and did not contain an undebateable error that was 
outcome determinative.


CONCLUSION OF LAW

The June 1985 and August 2001 rating decisions did not 
contain CUE in their failure to assign separate evaluations 
for tinnitus in each ear.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's current claim has been interpreted as alleging 
two specific instances of CUE in the rating decisions 
evaluating his service-connected tinnitus.  First, the 
Veteran contends that the RO erred in not assigning a 
separate compensable rating for tinnitus and for bilateral 
hearing loss in the June 1985 rating decision that 
established entitlement to service connection for bilateral 
hearing loss with tinnitus.  The Veteran's second allegation 
of CUE is that the RO erred in not assigning separate ratings 
for bilateral tinnitus in each ear in both the June 1985 and 
an August 2001 rating decision.  

The effect of the September 2007 rating decision, of which 
the Veteran was informed in August 2009 by a letter and a 
supplemental statement of the case, is to assign separate 10 
percent disability evaluations for bilateral hearing loss and 
for tinnitus, each effective from January 18, 1985.  Thus, 
the remaining issue before the Board is whether the RO erred 
in not assigning separate ratings for bilateral tinnitus in 
each ear in both the June 1985 and an August 2001 rating 
decision.

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).


CUE is essentially failure to apply correct statutory or 
regulatory provisions to correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that CUE 
occurred is insufficient.  Fugo, 6 Vet. App. at 43.  A CUE 
claim must specify the bases for CUE; mere disagreement with 
how the facts were weighed and evaluated "can never rise to 
the stringent definition of CUE."  Fugo, 6 Vet. App. at 44.  
A CUE analysis is limited to a review of the evidence of 
record as of the issuance of the challenged decision.  Pierce 
v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

The Veteran filed a claim for service connection for a 
hearing condition in January 1985.  A June 1985 rating 
decision granted service connection for bilateral hearing 
loss with tinnitus and assigned a single 10 percent 
disability rating, effective January 18, 1985, using 
Diagnostic Code 6293.  This diagnostic code provides a 10 
percent rating for hearing loss rated level B in one ear and 
level C in the other ear.  38 C.F.R. § 4.87a (1984).  A June 
25, 1985, letter informed the Veteran of the decision and of 
his appeal rights, but no appeal was initiated.  Therefore, 
the June 1985 rating decision is deemed final, although it 
may be revised or reversed if found to have been based on 
CUE.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.105.

The evidence of record at the time of the June 1985 rating 
decision included service treatment records documenting 
findings of high frequency hearing loss, and a February 1985 
statement from the Veteran contending that he experienced 
continuous ringing in his ears due to daily noise exposure 
during service.  Upon VA examination in March 1985, the 
Veteran complained of bilateral constant tinnitus dating from 
1958 and reported severe noise exposure during service.  The 
Veteran also reported a history of hearing loss and constant 
tinnitus while undergoing treatment at the St. Paul VA 
Medical Center (VAMC) in April 1985.  

The rating criteria in effect in June 1985 provided for a 10 
percent disability rating for tinnitus which was persistent 
as a symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.84b, Diagnostic Code 6260 (1984).  The June 
1985 rating decision assigned the single 10 percent rating 
for hearing loss with tinnitus using only a diagnostic code 
signifying hearing loss; thus, it appears the RO then 
considered the Veteran's tinnitus to be noncompensable and 
the hearing loss to be compensable.  The August 2001 rating 
decision assigned separate ratings, effective from January 
18, 1985, for the hearing loss - noncompensable using 
Diagnostic Code 6100 - and the tinnitus - 10 percent using 
Diagnostic Code 6260.  Thus, it appears that the RO in 2001 
considered the tinnitus to be compensable and the hearing 
loss to be noncompensable.  As noted above, the RO has since 
amended the rating decision, finding CUE in the August 2001 
rating decision that assigned a 10 percent rating for 
tinnitus and a noncompensable rating for hearing loss, each 
effective from January 18, 1985.  Consequently, each 
disability now is assigned a separate 10 percent rating from 
January 18, 1985, and each disability is now considered to be 
compensable from January 18, 1985.  

The Board notes that the assignment of a separate rating for 
tinnitus and hearing loss does not violate the rule against 
pyramiding, as they are different disabilities with separate 
and distinct symptomatology.  See 38 C.F.R. § 4.14 (1984).  

The Veteran's second allegation of CUE, which remains before 
the Board, concerns the assignment of a single 10 percent 
rating for bilateral tinnitus.  The Veteran contends that he 
should be assigned a 10 percent rating for tinnitus of each 
ear.  

As noted above, the rating criteria at the time of the June 
1985 rating decision authorized a 10 percent disability 
evaluation for persistent tinnitus incurred as the result of 
head or acoustic trauma.  See generally 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1984).  The Rating Schedule was 
subsequently amended in 1999 to provide service connection 
for "Tinnitus, recurrent," regardless of its etiology.  See 
64 Fed. Reg. 25,202, 25, 210 (1999).

VA's longstanding interpretation of the regulations is that a 
single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.  This 
interpretation was accepted by the Court of Appeals for 
Veterans Claims (Court) at the time of the August 2001 rating 
decision.  See Cromley v. Brown, 7 Vet. App. 376, 378 (1995) 
("As the Board noted, the appellant is already rated at 10%, 
the highest level possible under the regulations for 
tinnitus.").  

In 2002, VA proposed to amend Diagnostic Code 6260 to state 
more explicitly the manner in which recurrent tinnitus was to 
be evaluated. The intended effect of this action was to 
codify the current standard VA practice of assigning "only a 
single 10-percent evaluation [for recurrent tinnitus] whether 
it is perceived in one ear, both ears, or somewhere in the 
head."  67 Fed. Reg. 59,033 (September 19, 2002).  VA 
subsequently adopted the amendments effective June 13, 2003.

Explanatory Note Two contained in Diagnostic Code 6260 
explicitly indicated that the rating specialist should 
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. 4.87, Diagnostic Code 6260 (2003).

Moreover, a VA General Counsel precedential opinion indicated 
that neither the prior nor the amended regulations contained 
any language which suggested that a separate tinnitus rating 
could be assigned for each ear, nor did any other Rating 
Schedule provision in effect prior to or after 1999 suggest 
that separate ratings might be assigned, regardless of 
whether the tinnitus was perceived as unilateral, bilateral, 
or in the head.  See VAOPGCPREC 2-2003 (May 22, 2003).  Thus, 
a 10 percent disability evaluation is the maximum schedular 
rating authorized under Diagnostic Code 6260.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005), that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.

In Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limited a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In the current case, the facts concerning the Veteran's 
tinnitus as of the June 1985 and August 2001 rating decision 
are not in dispute.  There was no provision in the VA rating 
schedule or Diagnostic Code 6260 specifically at any time 
during the appeals period authorizing a compensable rating 
higher than 10 percent or permitting more than a single 
compensable rating for tinnitus.  The Code did not 
distinguish between tinnitus in a single ear or bilateral 
tinnitus; it provided for only a 10 percent rating for 
recurrent tinnitus.  

The Veteran has not demonstrated that the law in effect 
during either rating decisions was incorrectly applied.  He 
also does not contend that the correct facts, as they were 
known at the time, were not before the adjudicators.  Given 
the law in effect during the June 1985 and August 2001 rating 
decisions and the evidence of record, there is no showing 
that the RO committed CUE in either rating decision with 
respect to the failure to assign separate evaluations for 
tinnitus in both ears.  

The Board therefore finds that there was no CUE in the 
assignment of a single 10 percent rating for the Veteran's 
tinnitus.  While the failure to assign separate, compensable 
ratings for both hearing loss and tinnitus from January 18, 
1985 has been found to be CUE, the RO's decision not to 
assign separate ratings for tinnitus in each ear was not 
clearly and unmistakable erroneous.  Similarly, the 
assignment of a single 10 percent rating for tinnitus in the 
August 2001 rating decision was not CUE.  

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are inapplicable to 
cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. 
App. 165 (2001).


ORDER

The June 1985 and August 2001 rating decisions did not 
contain CUE in that they did not grant entitlement to 
separate ratings for tinnitus of each ear.  



______________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


